Citation Nr: 0003698	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic viral 
disability.  

2.  Entitlement to service connection for a neck disability 
to include cervical spondylosis and C5-6 degenerative 
changes.  

3.  Entitlement to service connection for a lumbosacral spine 
disability to include degenerative joint disease.  

4.  Entitlement to service connection for a skin disorder to 
include a rash.  

5.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which, in pertinent part, determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a chronic viral disability; denied that claim; 
and denied service connection for a neck disability to 
include cervical spondylosis and C5-6 degenerative changes; a 
lumbosacral spine disability to include degenerative joint 
disease; a skin disorder to include a rash; and bilateral 
hearing loss disability.  In April 1998, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In October 1998, the RO determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a neck/cervical spine 
disability, a lumbar spine/back disability, a skin 
disability, and bilateral hearing loss disability.  The 
veteran has been represented throughout this appeal by 
Alabama Department of Veterans Affairs.  

The veteran may have submitted informal claims of entitlement 
to service connection for bilateral tinnitus and an increased 
disability evaluation for his service-connected 
post-traumatic stress disorder (PTSD).  It appears that the 
RO has not had an opportunity to act upon the claims.  Absent 
an adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The veteran was treated for a viral illness during active 
service.  

2. A chronic viral disability was not manifested during 
active service or at any time thereafter.  The record 
contains no competent evidence attributing the veteran's 
post-service viral disorders to active service.  

3.  A neck/cervical spine disability was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current cervical spine degenerative disc disease 
and degenerative joint disease to active service.  

4.  A lumbosacral spine disability was not shown during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current lumbosacral spine degenerative disc disease 
and degenerative joint disease to active service.  

5.  A skin disability was not shown during active service or 
at the most recent VA examination for compensation purposes.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic viral 
disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a neck disability to 
include cervical spondylosis and C5-6 degenerative changes.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a lumbosacral spine 
disability to include degenerative joint disease.  38 
U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disability to 
include a rash.  38 U.S.C.A. § 5107 (West 1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board observes that the 
veteran testified at the hearing on appeal that he had 
applied for Social Security Administration (SSA) benefits.  
In reviewing a similar factual scenario, the Court has 
clarified that:  

Once a claimant has submitted a 
well-grounded claim, the Secretary has a 
duty to assist the claimant "in 
developing the facts pertinent to the 
claim." 38 U.S.C. § 5107(a).  Included in 
this duty is the responsibility of VA to 
obtain any relevant records from the 
Social Security Administration (SSA).  
See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  However, the duty to 
obtain SSA records, as incorporated 
within the duty to assist, is not 
triggered until the appellant has 
submitted a well-grounded claim.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999).  

The veteran is seeking service connection for a chronic viral 
disability, a neck/cervical spine disability, a lumbosacral 
spine disability, and a skin disorder.  Accordingly, it is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis (degenerative joint 
disease) becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection will be 
established for chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and sub-acute 
peripheral neuropathy (The term "acute and sub-acute 
peripheral neuropathy" denotes transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma (The term 
"soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, lipomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, etomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.) even though there is no record of such 
disease during service if the requirements of 38 C.F.R. 
§ 3.307(a)(6) and (d) are satisfied.  38 U.S.C.A. §§ 1101, 
1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.309(e) 
(1999).  The provisions of 38 C.F.R. § 3.307(a)(6) and (d) 
(1999) provide, in pertinent part, that: 

(a)(6) Diseases associated with exposure 
to certain herbicide agents.  (i)  For 
the purposes of this section, the term 
"herbicide agent" means a chemical in 
an herbicide used in support of the 
United States and allied military 
operations in the Republic of Vietnam 
during the Vietnam era, specifically: 
2,4-D; 2,4,5- T and its contaminant TCDD; 
cacodylic acid; and picloram.  
  (ii)  The diseases listed at § 3.309(e) 
shall have become manifest to a degree of 
10 percent or more at any time after 
service, except that chloracne or other 
acneform disease consistent with 
chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 
10 percent or more within a year, and 
respiratory cancers within 30 years, 
after the last date on which the veteran 
was exposed to an herbicide agent during 
active military, naval, or air service.  
(iii)  A veteran who, during active 
military, naval, or air service, served 
in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been 
exposed during such service to an 
herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.  The last date 
on which such a veteran shall be presumed 
to have been exposed to an herbicide 
agent shall be the last date on which he 
or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in 
the waters offshore and service in other 
locations if the conditions of service 
involved duty or visitation in the 
Republic of Vietnam.

***

(d)	Rebuttal of service incurrence.  
Evidence which may be considered in 
rebuttal of service incurrence of a 
disease listed in § 3.309 will be any 
evidence of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease, and 
medical judgment will be exercised in 
making determinations relative to the 
effect of intercurrent injury or disease.  
The expression "affirmative evidence to 
the contrary" will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  


I.  Chronic Viral Residuals

Army clinical documentation dated in November 1970 notes that 
the veteran presented a three day history of headaches, 
malaise, and fever.  Impressions of a fever, "prob[able] 
malaria," "[ruleout] pneumonitis," "resolving febrile 
state," and "viral illness" were advanced.  At the 
veteran's September 1971 physical examination for service 
separation, the Army examiner identified no chronic viral 
disabilities or chronic residuals thereof.  

In his September 1971 Veteran's Application for Compensation 
or Pension at Separation from Service (VA Form 21-526e), the 
veteran indicated that he was treated for a venereal disease 
during active service.  A hospital summary and associated 
clinical documentation from Druid City Hospital dated in July 
1975 states that the veteran was admitted upon a diagnosis of 
"fever of unknown etiology."  He presented a two to three 
month history of malaise, coughing, and some night sweats.  
He was noted to have been hospitalized for "some unknown 
'viral infection'" during active service and to have been 
exposed to meningitis in March or April 1975.  Upon discharge 
from the hospital, the veteran was diagnosed with "probable 
viral pneumonia."  

An October 1993 VA treatment record notes that the veteran 
reported that he had been hospitalized with a 104 degree 
fever while in the Republic of Vietnam; was told by treating 
military medical personnel that he had an "unknown virus 
[which] settled in [his] back;" and had been treated for two 
relapses at the Druid City Hospital and the Tuscaloosa, 
Alabama, VA Medical Center in approximately 1983.  A 
September 1995 VA psychiatric treatment record conveys that 
the veteran reiterated that he had been hospitalized with a 
temperature of 103 degrees during active service and had been 
hospitalized on two occasions since service separation with 
the same symptomatology.  

In his April 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
been treated for an "unknown virus" during active service 
and "symptoms of [a] virus" at the Tuscaloosa, Alabama, VA 
Medical Center and Druid City Hospital.  At a November 1996 
VA examination for compensation purposes, the veteran neither 
complained of nor exhibited a chronic viral disability.  

At the April 1998 hearing on appeal, the veteran testified 
that he had been hospitalized for two weeks with a viral 
illness while serving in the Republic of Vietnam.  His 
illness was manifested by a high fever, night sweats, and 
other malarial-like symptoms.  Treating military medical 
personnel did not diagnosis the veteran with malaria or any 
other specific viral disability.  The veteran related that he 
had suffered from several viral illnesses between service 
separation and 1977.  He clarified that he had been diagnosed 
with delirium due to fever and diarrhea at the Tuscaloosa, 
Alabama, VA Medical Center in 1972 and 1977.  He was not 
aware of whether his treating VA physicians had determined a 
specific etiology for his symptoms.  The veteran concurrently 
advanced that he experienced chronic ongoing night sweats and 
fever blisters on his lips related to his prior inservice 
viral illness and denied having had any viral illnesses since 
1977.  

An October 1998 VA psychiatric treatment record states that 
the veteran reported that he had injured his back in Vietnam; 
subsequently developed a fever, chills, and other symptoms of 
a systemic illness approximately four to five days after his 
back injury; and was hospitalized with similar symptoms on 
two occasions following service separation.  The veteran 
believed that "something 'settled in his back' at the 
time."  A diagnosis of recurrent sinus and "flu-like 
symptoms" was advanced.  A June 1999 VA physical evaluation 
notes that the veteran denied experiencing fever, chills, 
fatigue, or night sweats.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was treated for a not otherwise specified viral 
illness in November 1970 while stationed in the Republic of 
Vietnam.  Subsequent Army treatment records make no reference 
to a chronic viral disability.  The report of the veteran's 
September 1971 physical examination for service separation 
relates that no chronic viral disability or chronic residuals 
thereof were identified.  Such findings tend to establish 
that the veteran's inservice viral illness resolved without 
chronic residuals.  

The veteran asserts that he has had several post-service 
viral illnesses and exhibits chronic residuals of his 
inservice viral illness.  The post-service clinical 
documentation of record reflects that the veteran was 
diagnosed with probable viral pneumonitis in 1975.  While 
noting the veteran's prior inservice viral illness, the 
veteran's treating private physician at that time did not 
establish an etiological relationship between the veteran's 
inservice illness and his probable viral pneumonia.  There is 
no competent evidence establishing that the veteran currently 
exhibits a chronic viral disability.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that the 
veteran currently has a chronic viral disability, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  The veteran has not advanced that he 
sustained the claimed disorder in combat.  In light of this 
fact, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claim.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the claimed disability to 
active service, he should petition to reopen his claim.  


II.  Neck/Cervical Spine Disability

The veteran's service medical records make no reference to a 
neck or cervical spine disability.  At his September 1971 
physical examination for service separation, the veteran was 
noted to exhibit a normal neck.  

In his April 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran asserts that he 
sustained a neck injury while stationed in the Republic of 
Vietnam.  A January 1996 magnetic resonance imaging study of 
the cervical spine from the University of Alabama-Birmingham 
University Hospital notes that the veteran complained of neck 
pain.  The study revealed findings consistent with mild 
cervical spondylosis and C5-6 and C6-7 disc bulging and 
spinal stenosis.  

At the November 1996 VA examination for compensation 
purposes, the veteran complained of chronic neck pain.  He 
reported that he had injured his neck and back after lifting 
a fifty-five gallon diesel fuel tank onto a truck while in 
Vietnam and was subsequently hospitalized for two weeks for 
treatment of his back.  Contemporaneous X-ray studies of the 
cervical spine revealed early degenerative changes of the C5 
and C6 with narrowing of the C5-6 interspace.  The veteran 
was diagnosed with chronic neck pain secondary to cervical 
spondylosis and C5-6 spinal stenosis.  

At the hearing on appeal, the veteran testified that he had 
injured his neck while he was hospitalized in Vietnam for his 
low back injury and viral illness.  He stated that he had 
injured his neck when he "fell out" during a chest X-ray 
study and struck his head against a wall and his back on the 
floor.  He acknowledged having received no inservice or 
post-service treatment for his neck injury.   

The veteran's service medical records make no reference to a 
neck or cervical spine disability.  The first objective 
clinical documentation in the record of the claimed disorder 
is the January 1996 magnetic resonance imaging study from the 
University of Alabama-Birmingham University Hospital showing 
mild cervical spondylosis and C5-6 and C6-7 disc bulging and 
mild spinal stenosis.  The veteran contends that he sustained 
his chronic neck/cervical spine disabilities in an inservice 
fall.  He has acknowledged that he received no inservice or 
post-service medial treatment for the claimed disorder.  The 
record contains no objective findings as to the etiology of 
the veteran's current cervical spine degenerative disc 
disease and degenerative joint disease.  

The veteran's claim is supported solely by the accredited 
representative's and his own testimony and statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
chronic cervical spine disabilities and active service, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  The veteran has not 
advanced that he sustained the claimed disorder in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claim.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service, he should petition to reopen his claim.  




III.  Lumbosacral Spine

The veteran's service medical records make no reference to a 
lumbosacral spine disability.  At his September 1971 physical 
examination for service separation, the veteran exhibited a 
normal spine.  

An October 1993 VA treatment record states that the veteran 
reported injuring his back while in Vietnam.  He conveyed 
that he had been told that a virus had "settled" into his 
back.  A July 1995 VA treatment record indicates that the 
veteran complained of chronic back pain.  He stated that he 
had injured his back in Vietnam and subsequently experienced 
chronic back problems.  Impressions of chronic back pain and 
'[ruleout] herniated disc" were advanced.  A January 1996 VA 
treatment record reported that a contemporaneous magnetic 
resonance imaging study of the lumbar spine had revealed L4-5 
lumbar stenosis and disc bulging.  

In his April 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
sustained an inservice back injury in 1970 while he was 
stationed in the Republic of Vietnam.  At the November 1996 
VA examination for compensation purposes, the veteran 
complained of chronic back pain.  He reported that he had 
injured his back in Vietnam while loading a fifty-five gallon 
diesel fuel tank.  Diagnostic impressions of "chronic low 
back pain, sciatic right leg secondary to lumbar disc 
disease" and lumbosacral spine degenerative joint disease 
were advanced.   

At the hearing on appeal, the veteran testified that he had 
injured his back during active service while loading a 
fifty-five gallon drum of diesel fuel.  The veteran 
concurrently denied having received any post-service 
treatment for his back injury and advanced that he received 
"some spinal taps" to block his back pain while a patient 
at Druid City Hospital.  He believed that his current 
lumbosacral spine disabilities had been precipitated by his 
inservice back injury.  

The veteran's service medical records make no reference to 
either a back injury or a lumbosacral spine disability.  The 
first objective clinical documentation of the claimed 
disorder is dated in 1995, some twenty-four years after 
service separation.  The veteran contends that he sustained 
his current chronic lumbosacral disabilities as the result of 
an inservice lifting injury.  The record contains no 
objective findings as to the etiology of the veteran's 
lumbosacral spine degenerative disc disease and degenerative 
joint disease.  

The veteran's claim is supported solely by the accredited 
representative's and his own testimony and statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
lumbosacral spine disabilities and active service, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  The veteran has not advanced that he 
sustained the claimed disorder in combat.  In light of this 
fact, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claim.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the claimed disability to 
active service, he should petition to reopen his claim.  


IV.  Skin Disorder

The veteran's service medical records do not refer to a skin 
disability.  At his 


September 1971 physical examination for service separation, 
the veteran exhibited normal skin.  The veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam.  

VA clinical documentation dated in October 1993 notes that 
the veteran complained of a rash of eight months' duration.  
The veteran was diagnosed with eczema.  A June 1995 VA 
treatment record relates that the veteran complained of an 
intermittent generalized rash of five years' duration.  A 
diagnostic impression of dermatitis was advanced.  The VA 
physician commented that "possibly his rash is related to 
Vietnam, will give him benefit of doubt for now 'sc' 
service-connected."  A September 1995 VA psychiatric 
treatment record notes that the veteran complained of a 
chronic rash since serving in Vietnam.  He reported that he 
had been exposed to Agent Orange.  A November 1995 VA 
treatment record states that the veteran was diagnosed with a 
benign right thigh seborrheic keratosis and a history of 
dermatographism of two years' duration.  A May 1996 VA 
treatment record indicates that the veteran had a large wart 
on his right index finger and subsequently underwent removal 
of the growth.  

At the November 1996 VA examination for compensation 
purposes, the veteran complained of chronic skin rashes which 
were exacerbated by hot weather and well-controlled by 
Amitriptyline, an antidepressant medication.  On examination, 
the veteran exhibited no rash or other skin abnormalities.  A 
diagnostic impression of "skin rash resolved at the present 
time on Amitriptyline" was advanced.  

At the hearing on appeal, the veteran testified that he 
initially began to have rashes in approximately 1988 or 1990.  
He acknowledged that he never experienced nor was treated for 
a rash or other skin disorder while in Vietnam.  He was 
unaware of having ever been exposed to Agent Orange.  

A June 1999 VA physical evaluation notes that the veteran 
reported a history of an occasional skin rash and denied any 
current skin disability.  On examination, the veteran 
exhibited no rashes or other skin abnormalities.  

The veteran's service medical records make no reference to a 
chronic skin disability.  There is no competent evidence 
establishing that the veteran currently exhibits a chronic 
skin disability.  The veteran testified at the hearing on 
appeal that he did not have any skin disabilities during 
active service and initially manifested the claimed disorder 
in approximately 1988, some seventeen years after service 
separation.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by the accredited 
representative's and his own testimony and statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that the 
veteran has a chronic skin disability, the Board concludes 
that the veteran's claim for service connection is not 
well-grounded.  The veteran has not advanced that he 
sustained the claimed disorder in combat.  In light of this 
fact, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claim.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the claimed disability to 
active service, he should petition to reopen his claim.  




V.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Service connection for a chronic viral disorder is denied.  
Service connection for a neck disability to include cervical 
spondylosis and C5-6 degenerative changes is denied.  Service 
connection for a lumbosacral spine disability to include 
degenerative joint disease is denied.  Service connection for 
a skin disorder to include a rash is denied.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for bilateral hearing loss disability as the 
claimed disorder was precipitated by his inservice noise 
exposure.  He stated that the artillery pieces at his base in 
Vietnam were constantly being fired in close proximity to 
him.  In reviewing the report of the veteran's July 1969 
physical examination for service entrance, the Board observes 
that the veteran was reported to exhibit normal right ear 
auditory acuity and left ear hearing loss for VA purposes.  
At his September 1971 physical examination for service 
separation, the veteran exhibited bilateral auditory acuity 
of 15/15.  The Court has directed that auditory acuity of 
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  The report of a December 1996 VA audiological 
evaluation states that the veteran complained of decreased 
bilateral auditory acuity since 1970.  He presented both a 
history of inservice noise exposure associated with the 
firing of loud guns and a 20 year history of post-service 
noise exposure without the use of ear protection.  On 
audiological evaluation, the veteran exhibited bilateral 
hearing loss disability for VA purposes.  The veteran was 
diagnosed with severe bilateral high frequency sensorineural 
hearing loss disability.  The examiner did not advance an 
opinion as to the etiology of the veteran's hearing loss 
disability.  It is not apparent that the examiner reviewed 
the veteran's claims file prior to the examination.  The 
Court has held that examinations for compensation purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA audiological examination which 
is sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
the veteran's hearing loss disability and 
its relationship, if any, to his reported 
inservice noise exposure.  The examiner 
should also expressly state whether the 
veteran's current left ear hearing loss 
disability existed prior to service 
entrance and, if so, whether it increased 
in severity beyond its natural 
progression.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss 
disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeal

 

